Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 05/17/2021 have been entered. Claims 1 and 4-5 are now pending in the application. Claims 1 and 4-5 have been amended and claims 2 and 3 have been canceled by the Applicant. Previous claim 2 is rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn in light of Applicant’s cancelation of claim 2. Previous claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s cancelation of those claims. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2017-211370, filed 10/31/2017 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation for ”a laser treatment unit associated with the fundus camera” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections and Interpretations
Claims 1 and 4-5 are objected to because of the following informalities:  Claim 1 is directed to an apparatus, but many of the limitations thereof (irradiates, acquiring, dividing, receiving, emitting, projecting, capturing, splitting, etc.) appear as methods or steps of using said apparatus. These steps will be interpreted in terms of the structural limitations that they imply to the extent understood by the examiner and only the structural limitations therein will be given full patentable weight. Claims 4 and 5 depend on claim 1 and are objected due to their dependency on claim 1.
Appropriate correction is suggested.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites the new amended claim limitation where “the fundus camera capturing an image of an ocular fundus of the subject's eye by using visible capturing light”, for which there is no support in the original specifications or the drawings. Specifically, the SLO system of short wavelength system 50 uses laser light source 56 that emits near infrared light of 780nm (paragraphs 50-51, of published application), which is received by photodetecting element 59 and forms the ocular fundus of the subject's eye E. The only visible light is associated with the fixation optical system 400 having a fixation light source 46 of 590nm (paragraph 48), hence not with the SLO system and its photodetecting element.  Applicant has not clearly pointed out where the new claim limitation is supported, nor does there appear to be a written description of the claim limitation noted above in the application as filed.  Therefore the support for the limitation is not apparent, and applicant has not pointed out where 
the limitation is supported (see MPEP 2163.04, Sec. I). 
	Claims 4 and 5 depend on claim 1 and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the new amended claim limitation where “the fundus camera capturing an image of an ocular fundus of the subject's eye by using visible capturing light”. However, this limitation is confusing because it is unclear how it can be understood and treated give that there is no support in the original specifications or the drawings, and since the SLO system of short wavelength system 50 uses laser light source 56 that emits near infrared light of 780nm (paragraphs 50-51, of published application), which is received by photodetecting element 59 and forms the ocular fundus of the subject's eye E, while the only visible light is associated with the fixation optical system 400 having a fixation light source 46 of 590nm (paragraph 48), hence not with the SLO system and it’s photodetecting element. Therefore it is unclear what light can or cannot be associated with the above limitation. For the purposes of examination, the above limitation involving the term visible capturing light will be treated broadly, such that any light e.g. 800nm or less, e.g. 780nm reads on the above limitation and term. It is suggested to amend the limitations and/or provide explanations in order to remove the indefiniteness issue. 
Claims 4 and 5 depend on claim 1 and therefore inherit the same deficiencies.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (hereafter Ito) US 20150272435 A1 in view of Hayashi et al. (hereafter Hayashi) US 20170245756 A1. 
In regard to independent claim 1, Ito teaches (see Figs. 1-8) an ophthalmic imaging device (i.e. fundus photography device, see Title, Abstract, see e.g. paragraphs [02-03, 07-23, 33-39, 42-52, 68-74, 78-88, 103-105, 112-114, 115, 118, 125-127], see e.g. Figs. 1-2, 6) comprising: 
a first optical system (i.e. coherence optical system 200 and anterior chamber observation optical system 60 with infrared sources 102, 58 and detectors 120, 65, see e.g. paragraphs [33, 39-54]) that irradiates light whose center wavelength is a first wavelength region, the first wavelength region being an infrared region (i.e. from IR sources infrared sources 102, 58 in the infrared region, e.g. paragraphs [42-54]), 
the first optical system including an optical coherence tomography unit (i.e. as 200 is OCT system, paragraphs [33, 42-54]), 
the optical coherence tomography unit acquiring an OCT signal of a tissue of a subject's eye (i.e. from subject’s eye E,, Ef, paragraphs [39, 46-49, 118-124]) by dividing OCT light emitted from an OCT light source into measuring light and reference light  (i.e. dividing by coupler/divider 104 source 102 light into measurement/sample light for E, Ef and reference light in 110, paragraphs [33, 118-124]) and receiving interference light of the reference light and reflected light of the measuring light reflected by the tissue (as OCT is interferometer receiving reflected measurement light from sample E, Ef, and reference light from 110, see e.g. paragraphs [33, 118-124], as depicted in Fig. 2); 
a second optical system that irradiates light whose center wavelength is in a second wavelength region (i.e. illumination optical system 10, photography optical system 30 as fundus camera optical system 100, operating in second wavelength region that is shorter than first wavelength region of 200, 60, paragraphs [33-37, 51-52, 101-114]), a wavelength of the second wavelength region being shorter than a wavelength of the first wavelength region (i.e. as second e.g. visible and NIR bandwidth wavelength(s) are shorter than e.g. IR wavelength from 102, 58, see paragraphs [48-52, 56-60]), the second optical system including a fixation light source and a fundus camera (i.e. fixed visual target, alignment light source 55 of 30, projection system/source 40/41, light sources 14, 11,  and as illumination optical system 10 and  photography optical system 30 form fundus camera optical system 100, paragraphs [48, 51-52, 56-59, 64, 145-148]), the fixation light source projecting a fixation target onto the subject's eye by emitting fixation light that is visible light (i.e. as projecting visible light from 11, 14 and fixed visual target, paragraphs [51-52, 56-59, 64-65, 147]), the fundus camera capturing an image of an ocular fundus of the subject's eye by using visible capturing light (i.e. as 10,30 system is fundus camera optical system 100, using visible capturing light from 11 and 14 including 750nm, ~760nm , 780 nm, but shorter than light of 200, 60 optical system,  captures fundus image e.g. 82 and displays it on 75, [33-37, 51-52, 101-111], Figs. 2-3), and the visible light having a wavelength that is shorter than a wavelength of the measuring light (i.e. as 10,30 fundus camera optical system 100, uses visible capturing light from 11 and 14 including 750nm, ~760nm , 780 nm, with wavelengths shorter than light of 200, optical system with source 102, see e.g. paragraphs [33-37, 50-52, 64-65, 101-114]); 
a wavelength splitting member (i.e. wavelength separation member 24 dichroic mirror, paragraphs [43, 48, 51-52, 65, 109-111]) disposed on a common optical path of the measuring light, the fixation light, and the visible capturing light (as 24 is disposed on common optical axis with objective lens 25, of light from 200, 60, 10, 30 including 55, 41, 11, 14 and fixed visible target, as depicted in e.g. Fig. 2, e.g. paragraphs [43, 48, 51-52,56-65]), the wavelength splitting member dividing the common optical path into a first optical path and a second optical path (as dichroic mirror 24 splits/combines the optical paths, as depicted in Fig.2 into light L2, L1, paragraphs [43, 48, 51-52, 65, 109-111) by splitting light that passes through a mirror surface of the wavelength splitting member (L1, passing through mirror surface of dichroic mirror 24, Fig. 2, paragraphs [43, 48, 51-52, 65, 109-111) and light that is reflected by the mirror surface (as depicted in Fig. 2 for reflected light L2 by dichroic mirror 24, paragraphs [43, 48, 51-52, 65, 109-111), the first optical path being an optical path through which the measuring light and the passes (i.e. as optical path L2 reflected from 24 for light of 200, 60, as depicted in Fig.2, e.g. paragraphs [33, 39-54]), the second optical path being an optical path through which the fixation light and the visible capturing pass (as optical path L1 passed through from 24 for 10,30 including fixed visual target/alignment light of 55, sources 41, and visible capturing light from 14, 11, paragraphs [48, 51-52, 56-59, 64-65, 101-104, 109-111, 145-148], as depicted in Fig.2), and 
an angle formed between the mirror surface and an optical axis of the common optical path being less than 90 degrees (as angle between the reflective surface of dichroic mirror 24 and common optical axis of E, 25 and 24 is close to 45 degrees, as depicted in Fig. 2), the wavelength splitting member being fixed on the common optical path (i.e. as dichroic mirror 24 is fixed on common optical path of E, as depicted in e.g. Fig. 2, paragraphs [43, 48, 51-52, 65, 109-111]). 
But Ito does not explicitly disclose that the angle formed between the mirror surface and an optical axis of the common optical path being more than 45 degrees, and the first optical path and the second optical path not being at a right angle (as angle between the reflective surface of dichroic mirror 24 and common optical axis of E, 25 and 24 is close to 45 degrees, and the optical paths of 200/60 and 10/30 meet at 24 at close to 90 degrees angle, as depicted in Fig. 2). Therefore Ito does disclose the claimed invention except that angle formed between the mirror surface and an optical axis of the common optical path being more than 45 degrees, and the first optical path and the second optical path not being at a right angle is used instead of the angle formed between the mirror surface and an optical axis of the common optical path being about 45 degrees, and the first optical path and the second optical path being at about right angle. 
However, Hayashi (who teaches in the same field of invention of an Ophthalmic apparatus, see Figs 1-2, 9, paragraphs [05-08, 33-43, 46-47, 50-52, 144-147]) and shows that that angle formed between the mirror surface  (of dichroic mirror 52, or 49) and an optical axis of the common optical path being more than 45 degrees (as depicted in Fig. 2A, 9), and the first optical path and the second optical path not being at a right angle (since the angle of 52 (49) is larger than 45 and less than 90 degrees, and thus the optical path for 6, 7/7a optical systems e.g. for OCT and anterior/refractometry/wavefront system and optical path for alignment and observation system (or fixation/subjective system 4) are not at right angle, as depicted in Figs. 2A, 9, e.g. paragraphs [33-43, 46-47, 50-52, 144-147], providing  technology able to achieve reduction in size of the ophthalmic apparatus that is capable of performing a plurality of different kinds of measurements) is an equivalent structure in the art (as presented by Hayashi). 
Therefore, because these two optical angle arrangements as described above by Ito and Hayashi were art-recognized equivalents before effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute arrangement where angle formed between the mirror surface and the optical axis of the common optical path being more than 45 degrees, and the first optical path and the second optical path not being at a right angle for arrangement with angle formed between the mirror surface and an optical axis of the common optical path being about 45 degrees, and the first optical path and the second optical path being at about right angle (See MPEP §2144.06). 
Regarding claim 5, the Ito-Hayashi combination teaches the invention as set forth above, and Ito further comprising: an anterior ocular segment photographing light source (light source 102, anterior chamber illumination light source 58, paragraphs [39-42, 49-53, 60], as depicted in Fig. 2) that irradiates the measuring light onto an anterior ocular segment of the subject's eye (i.e. as 102, 58 irradiates the anterior ocular segment photographing light onto the anterior ocular segment of the subject's eye E as depicted in Fig. 2, paragraphs [39-42, 49-53]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (hereafter Ito) US 20150272435 A1 in view of Hayashi et al. (hereafter Hayashi) US 20170245756 A1, and further in view of Hirose et al. (hereafter Hirose) US 20190000316 A1. 
Regarding claim 4, the Ito-Hayashi combination teaches the invention as set forth above, but is silent that further comprises a scanning laser ophthalmoscope, and a laser treatment unit associated with the fundus camera (as 100 includes only 10 and 30 as fundus camera optical system 100, see e.g. Abstract, paragraphs [07-11, 33-39, 46, 71-77, 101-105]).  
However, Hirose teaches in the same field of invention of an ophthalmic including SLO and OCT optical systems (see Figs. 1-7, Title, Abstract, paragraphs [09, 20-26, 38-40, 44-48], with fundus camera 135, SLO 130, OCT 140, see Figs. 1-3), and further teaches comprising a scanning laser ophthalmoscope, and a laser treatment unit associated with the fundus camera (i.e. as fundus camera e.g. 135 is associated with scanning laser ophthalmoscope 130 including ophthalmic device apparatuses for irradiating the posterior eye segment with light for laser treatment and irradiating the treatment site on the eye fundus with laser light, see paragraphs [20-21, 39-43, 97, 113], thus providing scanning laser ophthalmic apparatus for irradiating the posterior eye segment with light for laser treatment, allowing one to observe, photograph the eye fundus of the subject's eye, and irradiate the treatment site in the wide range with laser light, paragraphs [20-21, 97, 113]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the coherence optical system with fundus photography and illumination systems of Ito to include the scanning laser ophthalmoscope with laser device for laser treatment, irradiation of treatment site on the eye fundus according to teaching of Hirose in order to provide  scanning laser ophthalmic apparatus for irradiating the posterior eye segment with light for laser treatment, allowing one to observe, photograph the eye fundus of the subject's eye, and irradiate the treatment site in the wide range with laser light, paragraphs [20-21, 97, 113]).


Response to Arguments

Applicant’s arguments presented in the Remarks dated 05/17/2021 with respect to claim 1 have been fully considered but are not persuasive.
Applicant argues on pages 4 and 5 of the Remarks that the cited prior art of Ito alone or in combination with the cited prior art of Hayashi does not disclose that (1) “a wavelength splitting member disposed on a common optical path of the measuring light, the fixation light, and the visible capturing light, the wavelength splitting member dividing the common optical path into a first optical path and a second optical path by splitting light that passes through a mirror surface of the wavelength splitting member and light that is reflected by the mirror surface, the first optical path being an optical path through which the measuring light passes, the second optical path being an optical path through which the fixation light and the visible capturing light pass, and an angle formed between the mirror surface and an optical axis of the common optical path being more than 45 degrees and less than 90 degrees, and the first optical path and the second optical path not being at a right angle, the wavelength splitting member being fixed on the common optical path”, because allegedly dichroic mirror 24 must be flipped up out of the optical path for photography such that the visible capturing light is neither transmitted through the dichroic mirror 24 nor reflected by the dichroic mirror 24, and therefore, the dichroic mirror 24 of Ito cannot separate the first optical path (including optical path of the OCT measuring light) and the second optical path (including optical paths of the fixation light and the visible capturing light) in a fixed state. The Examiner respectfully disagrees. With respect to issue (1) as noted in the rejection above, the cited prior art of Ito teaches most and in combination with the cited prior art of Hayashi teaches and renders obvious all limitations of claim 1, as Ito teaches (see Figs. 1-8) an ophthalmic imaging device (i.e. fundus photography device, see Title, Abstract, see e.g. paragraphs [02-03, 07-23, 33-39, 42-52, 68-74, 78-88, 103-105, 112-114, 115, 118, 125-127], see e.g. Figs. 1-2, 6) comprising: 
a first optical system (i.e. coherence optical system 200 and anterior chamber observation optical system 60 with infrared sources 102, 58 and detectors 120, 65, see e.g. paragraphs [33, 39-54]) that irradiates light whose center wavelength is a first wavelength region, the first wavelength region being an infrared region (i.e. from IR sources infrared sources 102, 58 in the infrared region, e.g. paragraphs [42-54]), 
the first optical system including an optical coherence tomography unit (i.e. as 200 is OCT system, paragraphs [33, 42-54]), 
the optical coherence tomography unit acquiring an OCT signal of a tissue of a subject's eye (i.e. from subject’s eye E,, Ef, paragraphs [39, 46-49, 118-124]) by dividing OCT light emitted from an OCT light source into measuring light and reference light  (i.e. dividing by coupler/divider 104 source 102 light into measurement/sample light for E, Ef and reference light in 110, paragraphs [33, 118-124]) and receiving interference light of the reference light and reflected light of the measuring light reflected by the tissue (as OCT is interferometer receiving reflected measurement light from sample E, Ef, and reference light from 110, see e.g. paragraphs [33, 118-124], as depicted in Fig. 2); 
a second optical system that irradiates light whose center wavelength is in a second wavelength region (i.e. illumination optical system 10, photography optical system 30 as fundus camera optical system 100, operating in second wavelength region that is shorter than first wavelength region of 200, 60, paragraphs [33-37, 51-52, 101-114]), a wavelength of the second wavelength region being shorter than a wavelength of the first wavelength region (i.e. as second e.g. visible and NIR bandwidth wavelength(s) are shorter than e.g. IR wavelength from 102, 58, see paragraphs [48-52, 56-60]), the second optical system including a fixation light source and a fundus camera (i.e. fixed visual target, alignment light source 55 of 30, projection system/source 40/41, light sources 14, 11,  and as illumination optical system 10 and  photography optical system 30 form fundus camera optical system 100, paragraphs [48, 51-52, 56-59, 64, 145-148]), the fixation light source projecting a fixation target onto the subject's eye by emitting fixation light that is visible light (i.e. as projecting visible light from 11, 14 and fixed visual target, paragraphs [51-52, 56-59, 64-65, 147]), the fundus camera capturing an image of an ocular fundus of the subject's eye by using visible capturing light (i.e. as 10,30 system is fundus camera optical system 100, using visible capturing light from 11 and 14 including 750nm, ~760nm , 780 nm, but shorter than light of 200, 60 optical system,  captures fundus image e.g. 82 and displays it on 75, [33-37, 51-52, 101-111], Figs. 2-3), and the visible light having a wavelength that is shorter than a wavelength of the measuring light (i.e. as 10,30 fundus camera optical system 100, uses visible capturing light from 11 and 14 including 750nm, ~760nm , 780 nm, with wavelengths shorter than light of 200, optical system with source 102, see e.g. paragraphs [33-37, 50-52, 64-65, 101-114]); 
a wavelength splitting member (i.e. wavelength separation member 24 dichroic mirror, paragraphs [43, 48, 51-52, 65, 109-111]) disposed on a common optical path of the measuring light, the fixation light, and the visible capturing light (as 24 is disposed on common optical axis with objective lens 25, of light from 200, 60, 10, 30 including 55, 41, 11, 14 and fixed visible target, as depicted in e.g. Fig. 2, e.g. paragraphs [43, 48, 51-52,56-65]), the wavelength splitting member dividing the common optical path into a first optical path and a second optical path (as dichroic mirror 24 splits/combines the optical paths, as depicted in Fig.2 into light L2, L1, paragraphs [43, 48, 51-52, 65, 109-111) by splitting light that passes through a mirror surface of the wavelength splitting member (L1, passing through mirror surface of dichroic mirror 24, Fig. 2, paragraphs [43, 48, 51-52, 65, 109-111) and light that is reflected by the mirror surface (as depicted in Fig. 2 for reflected light L2 by dichroic mirror 24, paragraphs [43, 48, 51-52, 65, 109-111), the first optical path being an optical path through which the measuring light and the passes (i.e. as optical path L2 reflected from 24 for light of 200, 60, as depicted in Fig.2, e.g. paragraphs [33, 39-54]), the second optical path being an optical path through which the fixation light and the visible capturing pass (as optical path L1 passed through from 24 for 10,30 including fixed visual target/alignment light of 55, sources 41, and visible capturing light from 14, 11, paragraphs [48, 51-52, 56-59, 64-65, 101-104, 109-111, 145-148], as depicted in Fig.2), and 
an angle formed between the mirror surface and an optical axis of the common optical path being less than 90 degrees (as angle between the reflective surface of dichroic mirror 24 and common optical axis of E, 25 and 24 is close to 45 degrees, as depicted in Fig. 2), the wavelength splitting member being fixed on the common optical path (i.e. as dichroic mirror 24 is fixed on common optical path of E, as depicted in e.g. Fig. 2, paragraphs [43, 48, 51-52, 65, 109-111]). 
But Ito does not explicitly disclose that the angle formed between the mirror surface and an optical axis of the common optical path being more than 45 degrees, and the first optical path and the second optical path not being at a right angle (as angle between the reflective surface of dichroic mirror 24 and common optical axis of E, 25 and 24 is close to 45 degrees, and the optical paths of 200/60 and 10/30 meet at 24 at close to 90 degrees angle, as depicted in Fig. 2). Therefore Ito does disclose the claimed invention except that angle formed between the mirror surface and an optical axis of the common optical path being more than 45 degrees, and the first optical path and the second optical path not being at a right angle is used instead of the angle formed between the mirror surface and an optical axis of the common optical path being about 45 degrees, and the first optical path and the second optical path being at about right angle. 
However, Hayashi (who teaches in the same field of invention of an Ophthalmic apparatus, see Figs 1-2, 9, paragraphs [05-08, 33-43, 46-47, 50-52, 144-147]) and shows that that angle formed between the mirror surface  (of dichroic mirror 52, or 49) and an optical axis of the common optical path being more than 45 degrees (as depicted in Fig. 2A, 9), and the first optical path and the second optical path not being at a right angle (since the angle of 52 (49) is larger than 45 and less than 90 degrees, and thus the optical path for 6, 7/7a optical systems e.g. for OCT and anterior/refractometry/wavefront system and optical path for alignment and observation system (or fixation/subjective system 4) are not at right angle, as depicted in Figs. 2A, 9, e.g. paragraphs [33-43, 46-47, 50-52, 144-147], providing  technology able to achieve reduction in size of the ophthalmic apparatus that is capable of performing a plurality of different kinds of measurements) is an equivalent structure in the art (as presented by Hayashi). 
Therefore, because these two optical angle arrangements as described above by Ito and Hayashi were art-recognized equivalents before effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute arrangement where angle formed between the mirror surface and the optical axis of the common optical path being more than 45 degrees, and the first optical path and the second optical path not being at a right angle for arrangement with angle formed between the mirror surface and an optical axis of the common optical path being about 45 degrees, and the first optical path and the second optical path being at about right angle (See MPEP §2144.06). 
Specifically, Ito expressly teaches the wavelength splitting member i.e. as wavelength separation member 24 dichroic mirror, (paragraphs [43, 48, 51-52, 65, 109-111]) disposed on a common optical path of the measuring light, the fixation light, and the visible capturing light (as 24 is disposed on common optical axis with objective lens 25, of light from 200, 60, 10, 30 including 55, 41, 11, 14 and fixed visible target, as depicted in e.g. Fig. 2, e.g. paragraphs [43, 48, 51-52,56-65]), the wavelength splitting member dividing the common optical path into a first optical path and a second optical path (as dichroic mirror 24 splits/combines the optical paths, as depicted in Fig.2 into light L2, L1, paragraphs [43, 48, 51-52, 65, 109-111) by splitting light that passes through a mirror surface of the wavelength splitting member (L1, passing through mirror surface of dichroic mirror 24, Fig. 2, paragraphs [43, 48, 51-52, 65, 109-111) and light that is reflected by the mirror surface (as depicted in Fig. 2 for reflected light L2 by dichroic mirror 24, paragraphs [43, 48, 51-52, 65, 109-111), the first optical path being an optical path through which the measuring light and the passes (i.e. as optical path L2 reflected from 24 for light of 200, 60, as depicted in Fig.2, e.g. paragraphs [33, 39-54]), the second optical path being an optical path through which the fixation light and the visible capturing pass (as optical path L1 passed through from 24 for 10,30 including fixed visual target/alignment light of 55, sources 41, and visible capturing light from 14, 11, paragraphs [48, 51-52, 56-59, 64-65, 101-104, 109-111, 145-148], as depicted in Fig.2), and that an angle formed between the mirror surface and an optical axis of the common optical path being less than 90 degrees (as angle between the reflective surface of dichroic mirror 24 and common optical axis of E, 25 and 24 is close to 45 degrees, as depicted in Fig. 2), the wavelength splitting member being fixed on the common optical path (i.e. as dichroic mirror 24 is fixed on common optical path of E, as depicted in e.g. Fig. 2, paragraphs [43, 48, 51-52, 65, 109-111]). Moreover, mirror 24 is a dichroic optical element that splits and combines light by transmission and reflection that depends on the wavelength of light, (paragraphs [43, 48, 51-52, 65, 109-111]). Dichroic mirror 24 as described clearly separates optical path and light of optical systems 200 and 100, as explained in Ito. Visible light from sources 11 and 14 (see also treatment for term “visible light” in 112 sections above), travels along the optical path L1, and along optical axis of the subject’s eye E, transmitting through dichroic mirror 24, and the light reflected from the fundus travels back along the same path through dichroic mirror 24, and is detected on imaging elements 35, 38, as taught in paragraphs [43, 48, 51-52, 65, 101-104, 107-111]. Applicant’s argument above appear to be based on specific operational use of the wavelength splitting member as dividing beams into first and second optical path carrying reflected measurement light and transmitted fixation/visible capturing light, which dichroic mirror 24 accomplishes, due to its dichroic reflection/transmission characteristics that are wavelength dependent i.e. depending on specific cut-on wavelength e.g. 800nm paragraphs [48, 51-52, 65, 101-104, 107-111]. That the dichroic 24 can be flipped up during the specific usage of photographing, does not preclude the structure and characteristics of dichroic mirror 24 in the device from separating or combining the light from different optical systems 100 and 200. Regarding Hayashi reference, it was not used or relied upon for teaches the particular characteristics of the dichroic mirror 24, for fixing and adjusting the angle of dichroic 24, therefore rendering obvious the above claim limitations under issue (1). 
Therefore the cited prior art of Ito in combination with the cited prior art of Hayashi teaches and renders obvious all limitations of claim 1, including the limitations raised under issue (1). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/Primary Examiner, Art Unit 2872